 



Exhibit 10.32

(MASTEC LOGO) [g95171g9517191.gif]

EMPLOYMENT AGREEMENT

      THIS EMPLOYMENT AGREEMENT (the “Agreement”) is entered into as of
February 1, 2004 (the “Hire Date”), by and between MASTEC, INC., a Florida
corporation (the “Company”), and MICHAEL G. NEARING (“Employee”).

Recitals

      The Company desires to employ Employee and Employee desires to be employed
by the Company on the terms and subject to the conditions set forth in this
Agreement.

      ACCORDINGLY, in consideration of the mutual covenants and agreements set
forth in this Agreement, and for other good and valuable consideration, the
receipt and adequacy of which are acknowledged, the Company and Employee agree
as follows:

Terms

      1. Employment. The Company employs Employee and Employee accepts such
employment and agrees to perform the services specified in this Agreement, upon
the terms and subject to the conditions set forth in this Agreement.

      2. Term.

      General. The term of Employee’s employment under this Agreement will be
from the Hire Date to through January 31, 2006, unless earlier terminated in
accordance with this Agreement (the “Term”).

      3. Duties.

          a. Position. During the Term, Employer will serve as Executive Vice
President and General Counsel of the Company. Subject to the direction of the
Chief Executive Officer (CEO), Employee will perform all duties commensurate
with his position and as may otherwise be assigned to him by the CEO or the
Board of Directors of the Company. If requested by the Company, Employee will
serve as an officer or director of any subsidiary of the Company, without
additional compensation; provided however, that if Employee is asked to serve as
a director of any subsidiary of the Company, Employee may resign or refuse to
accept such appointment without causing a breach of this Agreement by Employee.
If asked to serve as an officer or director of a subsidiary of the Company,
Employee will be provided those officer and director indemnifications provided
to other officers and directors of the Company and any such subsidiary.

          b. Full Time and Attention. During the Term, Employee will devote his
full business time and energies to the business and affairs of the Company and
will use his best efforts, skills and abilities solely to promote the interests
of the Company and to diligently and competently perform his duties, all in a
manner in compliance with all applicable laws and regulations and in accordance
with applicable policies and procedures adopted or amended from time to time by
the Company, including, without limitation, the 2000 Personal Responsibility
Code, a copy of which Employee acknowledges having received. Employee’s primary
place of employment shall be at the Company’s primary place of business in
Miami-Dade County, Florida; however, Employee agrees and acknowledges that a
material part of the time devoted to his duties and position hereunder will
require that Employee travel on behalf of the Company.

      4. Compensation and Benefits.

          a. Base Salary

1



--------------------------------------------------------------------------------



 



                  (i) During the Term, Employee will be paid, as compensation
for services rendered pursuant to this Agreement and Employee’s observance and
performance of all of the provisions of this Agreement, the amount of Three
Hundred Thousand and No/100 Dollars ($300,000.00) per annum (the “Base Salary”).
The Base Salary will be payable in accordance with the normal payroll procedures
of the Company as in effect from time to time.

                  (ii) Base Salary for each year of the Term shall be adjusted
to reflect any increase in the cost of living. The Company and the Employee
agree to adopt as a standard for measuring the cost of living the Consumer Price
Index for all Urban Consumers (1982-84=100) issued by the Bureau of Labor
Statistics of the United States Department of Labor (“CPI”). The CPI index
figure for the first month of the Term shall be defined as the “Basic Standard.”
The CPI index figure for the last month of each year (i.e., June) of the Term
shall be defined as the “ New Index Figure.” Base Salary for each year of the
Term (the “New Base Salary”) shall be determined by multiplying the Base Salary
for the immediately preceding Year of the Term by a fraction, the numerator of
which shall be the New Index Figure and the denominator of which shall be the
Basic Standard. The New Base Salary for each year of the Term shall be effective
on July 15 of the applicable year of the Agreement.

                 
Base Salary
  x   New Index Figure   =   New Base Salary

               

      Basic Standard        

          b. Benefits. During the Term, Employee will be entitled to participate
in or benefit from, in accordance with the eligibility and other provisions
thereof, such life, health, medical, accident, dental and disability insurance
and such other benefit plans as the Company may make generally available to, or
have in effect for, other employees of the Company at the same general level as
Employee. The Company retains the right to terminate or amend any such plans
from time to time in its sole discretion.

          c. Performance Bonus. Employee shall be entitled to participate in the
Company’s bonus plan for senior management (the “SMBP”).

          d. Expenses. The Company will reimburse Employee, in accordance with
the Company’s expense reimbursement policies as may be established from time to
time by the Company, for all reasonable travel and other expenses actually
incurred or paid by him during the Term in the performance of his services under
this Agreement, upon presentation of expense statements or vouchers or such
other supporting information as the Company may require.

          e. Withholding. All payments under this Agreement will be subject to
applicable taxes and required withholdings.

      5. Representations of Employee. Employee represents and warrants that he
is not, (i) a party to any enforceable employment agreement or other
arrangement, whether written or oral, with any past employer, that would prevent
or restrict Employee’s employment with the Company; (ii) a party to or bound by
any agreement, obligation or commitment, or subject to any restriction,
including, but not limited to, confidentiality agreements, restrictive covenants
or non-compete and non-solicitation covenants, except for agreements with the
Company or its affiliates; or (iii) involved with any professional endeavors
which in the future may possibly adversely affect or interfere with the business
of the Company, the full performance by Employee of his duties under this
Agreement or the exercise of his best efforts hereunder.

6. Confidentiality.

          a. Confidentiality of this Agreement. Employee acknowledges that the
provisions of this Agreement are highly confidential and that disclosure of this
Agreement or its terms would be extremely prejudicial to the Company.
Accordingly, neither the Company nor Employee will disclose the terms of this
Agreement to any other person or entity (other than immediate family and
financial and legal advisors with a need-to-know and who agree to the
confidentiality provisions of this Agreement) without the prior written consent
of the other party, except that (i) the Company may disclose this Agreement or
its terms if in the reasonable opinion of counsel for the Company such
disclosure is required by applicable law or regulation; and, (ii) Employee may
disclose this Agreement in court filings or pleadings by Employee to enforce its
terms and conditions or as otherwise may be necessary to comply with the

2



--------------------------------------------------------------------------------



 



requirements of law, after providing the Company with not less than five
(5) days prior written notice of Employee’s intent to disclose.

          b. Confidential Information. Employee acknowledges that as a result of
his employment with the Company, Employee will gain knowledge of, and access to,
proprietary and confidential information and trade secrets of the Company and
its subsidiaries and affiliates, including, without limitation, (1) the identity
of customers, suppliers, subcontractors and others with whom they do business;
(2) their marketing methods and strategies; (3) contract terms, pricing, margin,
cost information and other information regarding the relationship between them
and the persons and entities with which they have contracted; (4) their
services, products, software, technology, developments, improvements and methods
of operation; (5) their results of operations, financial condition, projected
financial performance, sales and profit performance and financial requirements;
(6) the identity of and compensation paid to their employees, including
Employee; (7) their business plans, models or strategies and the information
contained therein; (8) their sources, leads or methods of obtaining new
business; and (9) all other confidential information of, about or concerning the
business of the Company and its subsidiaries and affiliates (collectively, the
“Confidential Information”). Employee further acknowledges that such
information, even though it may be contributed, developed or acquired by
Employee, and whether or not the foregoing information is actually novel or
unique or is actually known by others, constitutes valuable assets of the
Company developed at great expense which are the exclusive property of the
Company or its subsidiaries and affiliates. Accordingly, Employee will not, at
any time, either during or subsequent to the Term, in any fashion, form or
manner, directly or indirectly, (i) use, divulge, disclose, communicate, provide
or permit access to any person or entity, any Confidential Information of any
kind, nature or description, or (ii) remove from the Company’s or its
subsidiaries’ or affiliates’ premises any notes or records relating thereto, or
copies or facsimiles thereof (whether made by electronic, electrical, magnetic,
optical, laser acoustic or other means) except in the case of both (i) and (ii),
(A) as reasonably required in the performance of his services to the Company
under this Agreement, (B) to responsible officers and employees of the Company
who are in a contractual or fiduciary relationship with the Company and who have
a need for such information for purposes in the best interests of the Company,
(C) for such information which is or becomes generally available to the public
other than as a result of an unauthorized disclosure by Employee, and (D) or as
otherwise necessary to comply with the requirements of law, after providing the
Company with not less than five (5) days prior written notice of Employee’s
intent to disclose. Employee acknowledges that the Company would not enter into
this Agreement without the assurance that all Confidential Information will be
used for the exclusive benefit of the Company.

          c. Return of Confidential Information. Upon request by the Company,
Employee will promptly deliver to the Company all drawings, manuals, letters,
notes, notebooks, reports and copies thereof, including all originals and copies
contained in computer hard drives or other electronic or machine readable
format, all Confidential Information and other materials relating to the
Company’s business, including, without limitation, any materials incorporating
Confidential Information, which are in Employee’s possession or control.

      7. Intellectual Property. Any and all material eligible for copyright or
trademark protection and any and all ideas and inventions (“Intellectual
Property”), whether or not patentable, in any such case solely or jointly made,
developed, conceived or reduced to practice by Employee (whether at the request
or suggestion of any officer or employee of the Company or otherwise, whether
alone or in conjunction with others, and whether during regular hours of work or
otherwise) during the Term which arise from the fulfillment of Employee’s duties
hereunder and which may be directly or indirectly useful in the business of the
Company will be promptly and fully disclosed in writing to the Company. The
Company will have the entire right, title and interest (both domestic and
foreign) in and to such Intellectual Property, which is the sole property of the
Company. All papers, drawings, models, data and other materials relating to any
such idea, material or invention will be included in the definition of
Confidential Information, will remain the sole property of the Company, and
Employee will return to the Company all such papers, and all copies thereof,
including all originals and copies contained in computer hard drives or other
electronic or machine readable format, upon the earlier of the Company’s request
therefor, or the expiration or termination of Employee’s employment hereunder.
Employee will execute, acknowledge and deliver to the Company any and all
further assignments, contracts or other instruments the Company deems necessary
or expedient, without further compensation, to carry out and effectuate the
intents and purposes of this Agreement and to vest in the Company each and all
of the rights of the Company in the Intellectual Property.

3



--------------------------------------------------------------------------------



 



      8. Covenants.

          a. Non-Competition and Non-Solicitation. Employee acknowledges and
agrees that the Company’s and its subsidiary and affiliated companies’
(collectively, the “Companies”) telecommunications infrastructure services
businesses (the “Business”) are conducted throughout the United States of
America and the Commonwealth of Canada. Until one (1) year following the date of
the termination of Employee’s employment with the Company (the “Period of
Non-Competition”) and within the United States of America and the Commonwealth
of Canada (including their possessions, protectorates and territories, the
“Territory”), Employee will not (whether or not then employed by the Company for
any reason), without the Company’s prior written consent:

                  (i) directly or indirectly own, manage, operate, control, be
employed by, act as agent, consultant or advisor for, or participate in the
ownership, management, operation or control of, or be connected in any manner
through the investment of capital, lending of money or property, rendering of
services or otherwise, with, any business of the type and character engaged in
and competitive with the Company in the Business. For these purposes, ownership
of securities of one percent (1%) or less of any class of securities of a public
company will not be considered to be competition with the Business;

                  (ii) solicit, persuade or attempt to solicit or persuade or
cause or authorize directly or indirectly to be solicited or persuaded any
existing customer or client, or potential customer or client to which the
Companies have made a presentation or with which the Companies have been having
discussions, to cease doing business with or decrease the amount of business
done with or not to hire the Companies, or to commence doing Business with or
increase the amount of Business done with or hire another company;

                  (iii) solicit, persuade or attempt to solicit or persuade or
cause or authorize directly or indirectly to be solicited or persuaded the
business of any person or entity that is a customer or client of the Companies,
or was their customer or client within two (2) years prior to cessation of
Employee’s employment by any of the Companies or any of their subsidiaries, for
the purpose of competing with the Company in the Business; or

                  (iv) solicit, persuade or attempt to solicit or persuade, or
cause or authorize directly or indirectly to be solicited or persuaded for
employment, or employ or cause or authorize directly or indirectly to be
employed, on behalf of Employee or any other person or entity, any individual
who is or was at any time within six (6) months prior to cessation of Employee’s
employment by the Companies, an employee of any of the Companies.

      If Employee breaches or violates any of the provisions of this Section 8,
the running of the Period of Non-Competition (but not of any of Employee’s
obligations under this Section 8) will be tolled with respect to Employee during
the continuance of any actual breach or violation. In addition to any other
rights or remedies the Company may have under this Agreement or applicable law,
the Company will be entitled to receive from Employee reimbursement for all
attorneys’ and paralegal fees and expenses and court costs incurred by the
Companies in enforcing this Agreement and will have the right and remedy to
require Employee to account for and pay over to the Company all compensation,
profits, monies, accruals or other benefits derived or received, directly or
indirectly, by Employee from the action constituting a breach or violation of
this Section 8.

          b. Exceptions. Telecommunications operators (such as Sprint, MCI,
AT&T) cable companies and other non construction or installation customers of
the Company shall not be considered engaged in and competitive with the
Business.

      9. Reasonable Restrictions. The parties acknowledge and agree that the
restrictions set forth in Sections 6, 7 and 8 of this Agreement are reasonable
for the purpose of protecting the value of the business and goodwill of the
Companies. It is the desire and intent of the parties that the provisions of
Sections 6, 7 and 8 be enforced to the fullest extent permissible under the laws
and public policies applied in each jurisdiction in which enforcement is sought.
If any particular provisions or portions of Sections 6, 7 and 8 are adjudicated
to be invalid or unenforceable, then such section will be deemed amended to
delete such provision or portion adjudicated to be invalid or unenforceable;
provided, however, that such amendment is to apply only with the respect to the
operation of such section in the particular jurisdiction in which such
adjudication is made.

      10. Breach or Threatened Breach. The parties acknowledge and agree that
the performance of the obligations under Sections 6, 7 and 8 by Employee are
special, unique and extraordinary in character, and that in the event of the
breach or threatened breach by Employee of the terms and conditions of
Sections 6, 7 or 8, the Companies

4



--------------------------------------------------------------------------------



 



will suffer irreparable injury and that monetary damages would not provide an
adequate remedy at law and that no remedy at law may exist. Accordingly, in the
event of such breach or threatened breach, the Company will be entitled, if it
so elects and without the posting of any bond or security, to institute and
prosecute proceedings in any court of competent jurisdiction, in law and in
equity, to obtain damages for any breach of Sections 6, 7 or 8 or to enforce the
specific performance of this Agreement by Employee or to enjoin Employee from
breaching or attempting to breach Sections 6, 7 or 8. In the event the Company
believes that the Employee has breached Employee’s obligations under Sections 6,
7 or 8, or threatens to do so, it shall promptly provide the Employee written
notice of such belief setting forth the basis for its belief and, (unless under
exigent circumstances, as determined by the Company at its sole discretion, it
would harm the Company to delay the institution of legal proceedings) five
(5) business days to respond to the notice, prior to the initiation of legal
proceedings.

      11. Termination. This Agreement and Employee’s employment under this
Agreement may be terminated upon the occurrence of any of the events described
in, and subject to the terms of, this Section 11:

          a. Death. Immediately and automatically upon the death of Employee.

          b. Disability. At the Company’s option, immediately upon written
notice if Employee suffers a “permanent disability,” meaning any incapacity,
illness or disability of Employee which renders Employee mentally or physically
unable to perform his duties under this Agreement for a continuous period of
sixty (60) days, or one hundred twenty (120) days (whether or not consecutive),
during the Term, as reasonably determined by the Company.

          c. Termination for Cause. At the Company’s option, immediately upon
notice to Employee, upon the occurrence of any of the following events (each
“Cause”), (i) Employee being convicted of any felony (whether or not against the
Company or its subsidiaries or affiliates); (ii) a material failure of Employee
to perform Employee’s responsibilities after ten (10) days’ written notice given
by an Executive Officer to Employee, which notice shall identify the Employee’s
failure in sufficient detail and grant Employee an opportunity to cure such
failure within such ten (10) day period (“Notice”); (iii) a breach by Employee
of any of his obligations under Sections 6, 7 or 8; (iv) any material act of
dishonesty or other misconduct by Employee against the Company or any of its
subsidiaries or affiliates; (v) a material violation by Employee of any of the
policies or procedures of the Company or any of its subsidiaries or affiliates,
including without limitation the 2000 Personal Responsibility Code, provided,
however, that if such violation is curable, then Employee will be given ten
(10) days’ written Notice and the opportunity to cure such violation; or
(vi) Employee voluntarily terminates this Agreement or leaves the employ of the
Company or its subsidiaries or affiliates for any reason, other than Good
Reason.

          d. Termination Without Cause. At the Company’s option for any reason,
or no reason, upon five (5) days’ notice to Employee given by the CEO.

          e. Termination with Good Reason. At Employee’s option, upon not less
than fifteen (15) business days’ written notice to the Company, and the
Company’s failure to cure within such fifteen (15) business days, upon the
occurrence of any of the following events (each “Good Reason”) (i) the material
diminution of, Employee’s position, duties, titles, offices and responsibilities
with the Company; (ii) a reduction or material delay in payment of Employee’s
compensation and benefits; (iii) a relocation of the Company’s principal
executive offices outside of Miami-Dade, Broward, Palm Beach or Monroe Counties,
Florida; or (iv) a breach of any other material provision of this Agreement by
the Company.

          f. Payments After Termination. If this Agreement and Employee’s
employment hereunder are terminated for the reasons set forth in Sections 11(a)
or 11(b), then Employee or Employee’s estate will receive the Base Salary and
any Performance Bonus earned through the date of death or disability to which
Employee would have been entitled for the year in which the death or disability
occurred in accordance with the terms of this Agreement. If the Company
terminates this Agreement and Employee’s employment hereunder for the reasons
set forth in Section 11(c)(i-vi), then (i) Employee will receive his Base Salary
through the date of termination and (ii) Employee will forfeit any entitlement
that Employee may have to receive any performance bonus. If this Agreement is
terminated for the reason set forth in Section 11(d) or Section 11(e), then
(i) Employee will receive his Base Salary, and benefits set forth in Section
4(b) hereof (collectively, with the payment of the Base Salary, the “Severance
Benefits”), for a period of twelve (12) months if the termination occurs prior
to January 31, 2005, if the termination occurs after January 31, 2005, Employee
shall receive the Severance Benefits for the lesser of (A) one (1) year or
(B) the remainder of the Term (the “Severance

5



--------------------------------------------------------------------------------



 



Period”). The Severance Benefits shall be payable in accordance with the
Company’s payroll procedures and subject to applicable withholdings, provided
however, Employee represents and warrants that during the Severance Period he
shall affirmatively and in good faith seek another position (whether as an
employee or independent contractor) and the Severance Benefits shall be
mitigated upon his obtaining employment or being engaged as an independent
contractor by a third party by an amount equal to the amounts received by
Employee in such new position (as an employee or identified contractor). Upon
payment by the Company of the amounts described in this Section 11(f), Employee
will not be entitled to receive any further compensation or benefits from the
Company whatsoever.

          g. General. Notwithstanding anything to the contrary set forth in this
Agreement, the provision of payments after termination in accordance with the
provisions of Section 11(f) above, shall not be a bar to the Employee’s
continued entitlement from the Company of (i) reimbursements of proper expenses,
(ii) housing, automobile and expense allowances, (iii) vested benefit and
welfare entitlements; (iv) unemployment compensation, (v) workers compensation
benefits, (vi) accrued vacation time (if consistent with Company policy),
(vii) Base Salary through date of termination. Notwithstanding anything in this
Agreement to the contrary, if Employee is employed by the Company on the last
day of any calendar year (e.g., December 31 of the 2003 calendar year) and is
terminated for any reason prior to the payment of a bonus, if any, the Company
hereby agrees to pay Employee any bonus that he would have otherwise been
entitled to hereunder or the SMBP, simultaneous with the payment of such bonus
to the Company’s employees, and (viii) continued vesting of options as may be
provided in accordance with the provisions of this Agreement or any stock option
plan.

      12. Gross-Up for Excise Tax.

          a. If any payment or benefit under this Agreement becomes subject to
the excise tax imposed by Section 4999 of the Internal Revenue Code of 1986, as
amended (the “Code”), or any substitute provision of the Code, or any interest
or penalties are incurred by Employee with respect to such excise tax
(collectively, the “Excise Tax”), then the Company will pay Employee an
additional amount or amounts (the “Gross-Up Payment”), such that the net amount
or amounts retained by Employee, after deduction of any Excise Tax on any of the
payments or benefits under this Agreement and any federal, state and local tax
and Excise Tax on the Gross-Up Payment will equal the amount of such payment or
benefits prior to the imposition of such Excise Tax. For purposes of determining
the amount of a Gross-Up Payment, Employee will be deemed to pay federal income
taxes at the highest marginal rate of federal income taxation in the calendar
year in which the Gross-Up Payment is payable and state and local income taxes
at the highest marginal rate of taxation in the sate and locality of Employee’s
residence on the date the Gross-Up Payment is payable, net of the maximum
reduction in federal income taxes that could be obtained from any available
deduction of such state and local taxes.

          b. The Company will pay each Gross-Up Payment on the date on which
Employee becomes entitled to the payment or benefits giving rise to the Excise
Tax. If the amount Excise Tax is later determined to be less than the amount
taken into account in calculating the Gross-Up Payment, Employee will repay to
the Company (to the extent actually paid by the Company) the portion of the
Gross-Up Payment attributable to the overstated amount of Excise Tax at the time
such reduction is finally determined, plus interest at the rate set forth in
Section 1274(b)(2)(B) of the Code. If the amount of the Excise Tax is later
determined to be more than the amount taken into account in calculating the
Gross-Up Payment, the Company will pay Employee an additional Gross-Up Payment
in respect of the additional amount of Excise Tax and the time the amount of the
additional tax is finally determined.

      13. Miscellaneous.

          a. Survival. The provisions of Sections 6, 7, 8, 10 and 11 will
survive the termination or expiration of this Agreement for any reason.

          b. Entire Agreement. This Agreement constitutes the entire agreement
of the parties pertaining to its subject matter and supersedes all prior or
contemporaneous agreements or understandings between the parties pertaining to
the subject matter of this Agreement, and there are no promises, agreements,
conditions, undertakings, warranties, or representations, whether written or
oral, express or implied, between the parties other than as set forth in this
Agreement.

6



--------------------------------------------------------------------------------



 



          c. Modification. This Agreement may not be amended or modified, or any
provision waived, unless in writing and signed by both parties.

          d. Waiver. Failure of a party to enforce one or more of the provisions
of this Agreement or to require at any time performance of any of the
obligations of this Agreement will not be construed to be a waiver of such
provisions by such party nor to in any way affect the validity of this Agreement
or such party’s right thereafter to enforce any provision of this Agreement, nor
to preclude such party from taking any other action at any time which it would
legally be entitled to take.

          e. Successors and Assigns. This Agreement may not be assigned or the
duties delegated unless in writing and signed by both parties, except for any
assignment by the Company occurring by operation of law. Subject to the
foregoing, this Agreement will inure to the benefit of, and be binding upon, the
parties and their heirs, beneficiaries, personal representatives, successors and
permitted assigns.

          f. Notices. Any notice, demand, consent, agreement, request, or other
communication required or permitted under this Agreement will be in writing and
will be, (i) mailed by first-class mail, registered or certified, return receipt
requested, postage prepaid, (ii) delivered personally by independent courier, or
(iii) transmitted by facsimile, to the parties at the addresses as follows (or
at such other addresses as will be specified by the parties by like notice):

If to Employee, then to:

Michael G. Nearing
881 Ocean Drive, No. 25C
Key Biscayne, Florida 33149
Facsimile: 305-361-5745

If to the Company, then to:

MasTec, Inc.
800 Douglas Road
Penthouse
Coral Gables, Florida 33122-1205
Attn: Legal Department
Facsimile: (305) 406-1907

Each party may designate by notice in writing a new address to which any notice,
demand, consent, agreement, request or communication may thereafter be given,
served or sent. Each notice, demand, consent, agreement, request or
communication that is mailed, hand delivered or transmitted in the manner
described above will be deemed received for all purposes at such time as it is
delivered to the addressee (with the return receipt, the courier delivery
receipt or the telecopier answerback confirmation being deemed conclusive
evidence of such delivery) or at such time as delivery is refused by the
addressee upon presentation.

          g. Severability. If any provision of this Agreement is held to be
invalid or unenforceable by a court of competent jurisdiction, then such
invalidity or unenforceability will not affect the validity and enforceability
of the other provisions of this Agreement and the provision held to be invalid
or unenforceable will be enforced as nearly as possible according to its
original terms and intent to eliminate such invalidity or unenforceability.

          h. Counterparts. This Agreement may be executed in any number of
counterparts, and all counterparts will collectively be deemed to constitute a
single binding agreement.

          i. Governing Law; Venue. This Agreement will be governed by the laws
of the State of Florida, without regard to its conflicts of law principles.
Employee consents to the jurisdiction of any state or federal court located
within Miami-Dade County, State of Florida, and consents that all service of
process may be made by registered or certified mail directed to Employee at the
address stated in Section 13 (f) of this Agreement. Employee waives any
objection which Employee may have based on lack of personal jurisdiction or
improper venue or forum non

7



--------------------------------------------------------------------------------



 



conveniens to any suit or proceeding instituted by the Company under this
Agreement in any state or federal court located within Miami-Dade County,
Florida and consents to the granting of such legal or equitable relief as is
deemed appropriate by the court. This provision is a material inducement for the
Company to enter into this Agreement with Employee.

          j. Participation of Parties. The parties acknowledge that this
Agreement and all matters contemplated herein have been negotiated between both
of the parties and their respective legal counsel and that both parties have
participated in the drafting and preparation of this Agreement from the
commencement of negotiations at all times through execution. Therefore, the
parties agree that this Agreement will be interpreted and construed without
reference to any rule requiring that this Agreement be interpreted or construed
against the party causing it to be drafted.

          k. Injunctive Relief. It is possible that remedies at law may be
inadequate and, therefore, the parties will be entitled to equitable relief
including, without limitation, injunctive relief, specific performance or other
equitable remedies in addition to all other remedies provided hereunder or
available to the parties hereto at law or in equity.

          l. Waiver of Jury Trial. EACH OF THE COMPANY AND EMPLOYEE IRREVOCABLY
WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
ARISING OUT OF OR RELATING TO THE PROVISIONS OF THIS AGREEMENT.

          m. Right of Setoff. The Company will be entitled, in its discretion
and in addition to any other remedies it may have in law or in equity, to
set-off against any amounts payable to Employee under this Agreement or
otherwise the amount of any obligations of Employee to the Company under this
Agreement that are not paid by Employee when due. In the event of any such
setoff, the Company will promptly provide the Employee with a written
explanation of such setoff, and an opportunity to register a written protest
thereof.

          n. Litigation; Prevailing Party. In the event of any litigation,
administrative proceeding, arbitration, mediation or other proceeding with
regard to this Agreement, the prevailing party will be entitled to receive from
the non-prevailing party and the non-prevailing party will pay upon demand all
court costs and all reasonable fees and expenses of counsel and paralegals for
the prevailing party.

          o. Descriptive Headings. The descriptive headings herein are inserted
for convenience only and are not intended to be part of or to affect the meaning
or interpretation of this Agreement.

[SIGNATURES ON THE FOLLOWING PAGE]

      EXECUTED as of the date set forth in the first paragraph of this
Agreement.

            EMPLOYEE
      /s/ Michael G. Nearing       Michael G. Nearing              MASTEC, INC.
      By:   /s/ Austin Shanfelter         Austin Shanfelter, Chief Executive
Officer             

8